                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTIIERN DMSION
                                  No. 7:18-CR-94-D-2

UNITED STATES OF AMERICA                       )
                                               )
                                               )
                     v.                        )                     ORDER
                                               )
TEREK HARPER;                                  )
                                               )
                               Defendant.      )


        On August 3, 2021, Terek Harper ("Harper'' or "defendant") moved pursuant to Rule 4(b)

of the Federal Rules of Appellate Procedure for an extension of time to file a notice of appeal

regarding this court's May 10, 2021 order denying Harper's motion for compassionate release [D.E.

234]. As explained below, the court denies Harper's motion.

                                                   I.

        On January 20, 2021, Harper moved prose for compassionate release. See [D.E. 192]. On

March 22, 2021, Harper filed through counsel a memorandum and documents in support. See [D.E.

204]. On April S, 2021, the government responded in opposition. See [D.E. 209]. On April 12,

2021, Harper replied. See [D.E. 213]. On May 10, 2021, the court denied Harper's motion.

See [D.E. 217]. On August 3, 2021, Harper filed a notice of appeal of this court's May 10, 2021

order. See [D.E. 235].

       Rule 4(b)(1) ofthe Federal Rules ofAppellate Procedure provides Rule 4(b)(1) provides that

"a defendant's notice of appeal must be filed . . . within 14 days after ... the entry of ... the order

being appealed[.]" Fed. R. App. P. Rule 4(b)(1 ). Rule 4(b)(4) provides for a motion for extension

of time to file an appeal:




           Case 7:18-cr-00094-D Document 239 Filed 08/05/21 Page 1 of 3
        Upon a finding of excusable neglect or good cause, the district court may-before or
        after the time has expired, with or without motion and notice-extend the time to file
        a notice of appeal for a period not to exceed 30 days from the expiration of the time
        otherwise prescribed by this Rule 4(b).

Fed. R. App. P. 4(b)(4). "[T]hese time constraints are not jurisdictional limitations." United States

v. Campbell, 971 F.3d 772, 773 (8th Cir. 2020) (per curiam). Nonetheless, to qualify for relief, a

Rule 4(b)(4) motion ''must be filed within the additional 30 days during which an extension is

permissible." United States v. Lafontante, 669 F. App'x 523, 524 (11th Cir. 2016) (per curiam)

(unpublished). Accordingly, "if a criminal defendant's notice of appeal is filed more than 30 days

after the expiration of the initial 14-day appeal period, then the defendant is not eligible for relief

under Rule 4(b)(4)." United States v. Math.au~ 817 F. App'x 930, 931 (11th Cir. 2020) (per

curiam) (unpublished); see United States v. Carter, 849 F. App'x 131, 132 (5th Cir. 2021) (per

curiam) (unpublished); United States v. Oliver, 878 F.3d 120, 123 (4th Cir. 2017) ("Given that [the

defendant's] notice was far more than thirty days late, however, Rule 4(b)(4)' s extension of time to

file for excusable neglect or good cause is no help to him."); United States v. Odmml, No. 4:96-cr-

00053-MR-l, 2020 WL 2041345, at *1 (W.D.N.C. Apr. 28, 2020) (unpublished); United States v.

Miller, No. 5:15-CR-17-RLV-DCK, 2016 WL 3621757, at *1 (W.D.N.C. July 6, 2016)

(unpublished).

       The court entered the order denying Harper's motion for compassionate release on May: 10,

2021. See [D.E. 217]. Accordingly, under Rule 4(b)(1 ), Harper had 14 days, or until May 24, 2021,

to file a notice of appeal. Harper, however, did not file a notice of appeal or a request to extend the

time to file his notice of appeal under Rule 4(b)(4) until August 3, 2021. See [D.E. 234, 235].

Although Harper argues that this late filing was due to excusable neglect or good cause, see [D.E.

234] 1-2, the late filing was over one month beyond the 30-day extension period provided for by




           Case 7:18-cr-00094-D Document 239 Filed 08/05/21 Page 2 of 3
Rule 4(b)(4) which ended on June 23, 2021. Accordingly, the court denies Harper's motion.

See Carter, 849 F. App'x at 132; Mathauda, 817 F. App'x at 931; Oliver, 878 F.3d at 123; Odman

2020 WL 2041345, at *1; Miller, 2016 WL 3621757, at *1.

                                               II.

       In sum, the court DENIES Harper's motion for extension of time to file his notice of appeal

[D.E. 234].

       SO ORDERED. This_£_ day of August 2021.



                                                       ~SC.DEVERID
                                                       United States District Judge




              Case 7:18-cr-00094-D Document 239 Filed 08/05/21 Page 3 of 3
